Title: Dumas to the American Commissioners, 10 February 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs,
Lahaie 10e fevr. 1778.
Je crois vous avoir dit déjà que je donne aussi copie au Su[bstitut] des Extraits que je vous envoie, et que cela lui fait grand plaisir. Jamais on ne m’a parlé avec plus d’ouverture, qu’après avoir vu l’Extrait ci-joint de Paris. On m’a avoué enfin, que toutes les apparences sont pour une guerre entre la F——— et l’Ang———; la premiere ne pouvant plus souffrir les violents procédés de l’autre; mais qu’on la retardera seulement encore le plus qu’on pourra; qu’en attendant Mr. de N[oailles] Amb[assadeu]r à L[ondres] a ordre de réclamer plusieurs vaisseaux pris par les Ang——— sur les côtes de France. Je lui ai répondu là-dessus, que Dieu bénira les armes jointes de la F——— et de l’Am——— unie; et qu’en mon particulier je ferai de mon mieux pour être toujours plus utile aux uns et aux autres. C’est sur quoi vous pouvez compter, comme sur le vrai respect avec lequel je suis, Messieurs, Votre très humble et dévoué serviteur
D.

Ma derniere étoit de Vendredi passé, 6e de ce mois. Je joins ici une réponse à Mr. Wm. Lee: car vos noms, Messieurs, vus par les Commis de la Poste ici, les feroient jaser, et exciteroient la curiosité d’autres.
J’ai vu avec surprise et regret, par une Lettre de Mr. Deane, que les deux barrils, de beurre et de poisson, ne vous étoient pas encore parvenus le 19e Janv. Il faudroit, si vous ne les avez pas encore reçus, Messieurs, écrire à Mr. Holker à Rouen, selon la direction que Mr. Sym. Deane m’avoit laissée. Peutêtre Mr. Holker attend les ordres de Mr. Deane. Il seroit facheux que ce qui étoit destiné pour vous régaler Messieurs, fût perdu ou gâté. J’écrirai, de mon côté, à Rotterdam, pour savoir ce que cela est devenu.
Paris à l’hon. Commission Pl. des E.U. de l’A. S.

 
Addressed: Monsieur / Monsieur Silas Deane / Esqr. vis avis le Gardemeuble de / la Couronne rue royale près la place Louis XV / Paris. / hotel Colbert
Notation: Dumas 10 Feb. 78
